Citation Nr: 0926810	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for hypertension, to 
include heart disease.  

3.  Entitlement to service connection for nonspecific 
urethritis, including gonorrhea residuals.  

4.  Entitlement to service connection for a prostate 
disorder.  

5.  Entitlement to service connection for an unspecified 
disorder, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Roanoke, Virginia, which denied the Veteran service 
connection for a skin disorder, nonspecific urethritis, 
hypertension, and residuals of herbicide exposure.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  

This appeal also arises from a February 2003 rating decision 
which denied the Veteran service connection for a prostate 
disability, to include prostate cancer.  The Veteran 
subsequently initiated and perfected an appeal of this rating 
determination, and it has been merged into his pending 
appeal.  

During the pendency of this appeal, the Veteran relocated, 
and his appeal was transferred to the jurisdiction of the 
Nashville, Tennessee, RO.  In August 2005, the Veteran 
testified in person before the undersigned Veterans Law 
Judge, seated at the Nashville RO.  

This appeal was previously presented to the Board in August 
2004 and again in October 2005; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  On August 12, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal of the issues 
of entitlement to service connection for a skin disorder and 
for hypertension is requested.

2.  The Veteran had active military service on the landmass 
and/or inland waterways of the Republic of Vietnam, and his 
exposure to herbicides therein is thus presumed.  

3.  Competent evidence has not been presented establishing 
urethritis results from a disease or injury incurred during 
military service, or as a result of herbicide exposure.  

4.  The Veteran has a current diagnosis of prostate cancer, 
status post-prostatectomy.  

5.  The Veteran has a current diagnosis of diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of 
entitlement to service connection for a skin disorder by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).

2.  The criteria for withdrawal of an appeal of the issue of 
entitlement to service connection for hypertension by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).

3.  Service connection for nonspecific urethritis, to include 
as secondary to herbicide exposure, is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

4.  Service connection for prostate cancer, status post-
prostatectomy, claimed as secondary to herbicide exposure, is 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).  

5.  Service connection for diabetes mellitus, Type II, 
claimed as secondary to herbicide exposure, is warranted.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has satisfied its duties to the 
Veteran under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2001 and November 2004.  The 
letters provided information as to what evidence was required 
to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the April 2009 supplemental statement of 
the case informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date for any service connection claim granted by 
VA.  Although that form of notification does not meet the 
requirements of proper VCAA notification, there is otherwise 
no allegation of error by the Veteran or his representative 
regarding this matter.  Notice errors that are not shown to 
have affected the essential fairness of the adjudication do 
not require that the Board delay adjudication to correct the 
errors.  See Shinseki v. Sanders 129 S.Ct. 1696 (2009); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Finally, the Board finds the Veteran was first afforded VCAA 
notice in June 2001, prior to the May 2002 and February 2003 
rating decisions on appeal.  See Mayfield, supra.  

The Board next finds that VA has complied with VA's statutory 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
post-service medical records.  Moreover, the Veteran was 
afforded the opportunity to testify before the undersigned 
Veterans Law Judge, seated at the RO, in August 2005.  The 
Board is not aware, and the Veteran has not indicated the 
presence of, any outstanding medical records which remain to 
be obtained by VA.  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained by VA with respect 
to the Veteran's claim of service connection for urethritis.  
However, the Board finds that the record, which does not 
reflect competent evidence confirming a diagnosis of or 
treatment for urethritis during service, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 
3.159(c)(4) (2008).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent evidence 
suggesting a nexus between in-service diagnoses of gonorrhea 
and the Veteran's post-service diagnoses of urethritis is 
lacking, a fact which will be discussed in greater detail 
below.  Otherwise, there is no event, injury, or disease 
indicated in service suggesting the occurrence of a recurrent 
genitourinary disorder.

Based on the foregoing, the Board finds that adjudication of 
his claims at this time is warranted.  

II. Service connection - Hypertension and a skin disorder

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  In the present case, the appellant has, via an 
August 2008 written statement, withdrawn this appeal of the 
issues of entitlement to service connection for a skin 
disorder, and for hypertension, to include heart disease; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of these issues, and 
they are dismissed.  The Board notes that the remainder of 
the issues perfected for appellate review by the Veteran 
remain within the Board's jurisdiction, and will be 
considered herein.  

III. Service connection - Urethritis

The Veteran seeks service connection for urethritis, to 
include residuals of gonorrhea.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board notes that the Veteran has claimed in part that his 
urethritis is related to Agent Orange exposure in Vietnam.  A 
Veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service.  If the Veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e) (2008).  Urethritis is 
not among the listed disabilities for which service 
connection may be presumed if a Veteran was exposed to 
herbicides during military service.  Nevertheless, the 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

According to his service treatment records, the Veteran was 
seen in August 1970 for a urethral discharge.  His last 
sexual contact was reportedly one week before.  Gonorrhea was 
suspected based on gram strain testing, and he was given a 
course of antibiotics.  In August 1976, he again sought 
treatment for a slight urethral discharge and pain and 
burning on urination.  Sexual contact was reported three days 
before.  Gonorrhea was again suspected based on gram strain 
testing, and he was again placed on a course of antibiotics.  

Post-service, the Veteran underwent VA general medical 
examination in October 1979.  At that time, the Veteran's 
genitourinary system was within normal limits, and no 
genitourinary disabilities were noted therein.  The Veteran 
also did not report any genitourinary symptomatology at that 
time.  

Private medical treatment records dated between 1986-90 
reflect repeated reports of genitourinary symptomatology.  In 
September 1986, he reported a urethral discharge, without 
other associated symptoms.  He reported being sexually active 
in a monogamous relationship.  On physical examination he was 
within normal limits, without evidence of abnormality of the 
genitalia.  The assessment was of probable prostatitis.  The 
same diagnosis was rendered in October 1986 following similar 
symptoms.  The Veteran again reported recurrent urethritis in 
November 1988 during a routine private check-up.  However, a 
strain culture was negative.  The Veteran stated he used 
tetracycline as needed for his symptoms.  His genitalia were 
within normal limits on physical examination.  In August 
1990, the Veteran again gave a history of an intermittent 
urethral discharge which he claimed first began during 
military service in Vietnam.  He reportedly took tetracycline 
as needed, with good results.  

More recent medical treatment records from both VA and 
private sources confirm the Veteran is status post radical 
prostatectomy in 2000 following a positive biopsy for 
prostate cancer.  His only noted complication has been 
erectile dysfunction.  No other recurrent genitourinary 
symptomatology has been reported by the Veteran, and 
recurrent urethritis has not been diagnosed.  

At his August 2005 personal hearing and within his written 
contentions to the Board, the Veteran has stated that he has 
experienced a urethral discharge and occasional pain on 
urination since service, and he contends a genitourinary 
disability began therein.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for urethritis, to include residuals of 
gonorrhea.  While the Veteran sought treatment for a urethral 
discharge on several occasions during military service, 
gonorrhea was diagnosed each time, and he was afforded 
antibiotics.  No subsequent residuals were noted, and a post-
service VA general medical examination was negative for any 
complaints or diagnosis of a genitourinary disability.  Given 
the resolution of symptoms during service and the absence of 
any findings during the post-service VA examination within a 
year of service discharge, the evidence does not show that a 
chronic disease or residuals of gonorrhea were present during 
service.  38 C.F.R. § 3.303(b).   

While the Veteran sought private medical treatment for a 
urethral discharge on several occasions between 1986-90, 
urethritis was diagnosed, about 7 or more years after service 
discharge, with no nexus suggested regarding the Veteran's 
in-service bouts of gonorrhea.  Nor has any medical expert 
suggested the Veteran's urethritis is the result of herbicide 
exposure during military service (assuming arguendo such 
exposure during military service).  See Combee, supra.  
Rather, the 1986 report concluded probable prostatitis as the 
underlying disease entity pertinent to the urethral symptoms.  
This separate issue of a prostate disorder is discussed 
below.  The Board also observes that more recently, the 
Veteran's medical records are negative for reports of 
urethritis or any residuals of gonorrhea.  In the absence of 
competent evidence establishing a link between any current 
genitourinary disability, to include urethritis, with a 
disease or injury incurred during military service, service 
connection for nonspecific urethritis must be denied.  

In so deciding, the Board further acknowledges the Veteran 
has been diagnosed with prostate cancer, a genitourinary 
disability.  However, as he has filed and appealed a separate 
claim for such a disability, that issue will be favorably 
considered below.  

The Veteran himself has alleged that his urethritis or a 
similar genitourinary disability began during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, urethritis is a complex disorder 
which requires specialized training for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements 
therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for urethritis, to include 
residuals of gonorrhea.  Such a disability has not been 
demonstrated as having been incurred during military service, 
or as a result of herbicide exposure experienced therein.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Service connection - Prostate disability

The Veteran seeks service connection for a prostate 
disability, to include prostate cancer.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Service connection may also be 
awarded for certain disabilities, such as malignant tumors, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Veteran has alleged service in the Republic of Vietnam 
which, if demonstrated in the record, affords him the 
presumption of exposure to herbicides such as Agent Orange.  
38 C.F.R. § 3.307(a)(6) (2008).  As noted above, service 
connection is presumed for certain disabilities which 
manifest in veterans with confirmed herbicide exposure in 
Vietnam or other locations where herbicides were known to be 
used.  However, the Veteran's service therein must first be 
established.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), which is the case at present, 
as prostate cancer is among the specified disabilities.  

In a similar case, Haas v. Peake [525 F.3d 1168 (Fed. Cir 
2008)], the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) upheld the Board's interpretation 
that, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).  

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

In the present case, the Veteran has alleged his physical 
presence on the landmass of Vietnam on two occasions.  First, 
he states that he served aboard the U.S.S. Davidson, a 
destroyer-escort that was docked in Da Nang harbor in October 
1970, during which time he went ashore as part of the shore 
watch.  He has also alleged he was aboard a transport plane 
which landed in Vietnam for several hours before continuing 
on to another U.S. air base in Japan.  He stated he was 
aboard this aircraft as part of a transfer from a naval 
training school in San Diego, California, to his duty station 
aboard the U.S.S. Brooke, which had recently left the 
Vietnamese shoreline for Japan.  

In support of his claim, VA has obtained and the Veteran has 
submitted various service personnel records and ship 
histories.  The Veteran's service personnel records confirm 
he was stationed aboard the U.S.S. Davidson in October 1970.  
Ship history reports also state that this vessel served as 
part of the gun line along the coast of Vietnam in September 
and October 1970, and it entered Da Nang harbor on at least 
two occasions, on October 6th and 21st.  The ship history does 
not go so far as to indicate that the ship docked and/or sent 
ship personnel ashore on either occasion.  Nevertheless, the 
Board finds the evidence sufficient to establish the 
Veteran's presence on the landmass or inland waterways of the 
Republic of Vietnam, for the purposes of 38 C.F.R. 
§ 3.307(a).  Specifically, the Board finds the Veteran proves 
to be credible.  The Veteran's contentions and testimony have 
been consistent throughout and verified to the extent that 
obtainable records can do so.  Taking this one step farther, 
the Board also finds the historical evidence of record, 
though circumstantial in nature, is in general agreement with 
his account.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  Therefore, in light of 38 U.S.C.A. § 5107, the 
Board concludes the Veteran has qualifying service in 
Vietnam, and his exposure to herbicides is therefore conceded 
for VA compensation purposes.  

Next, the Board will consider the Veteran's claimed 
disability.  According to a January 2000 private hospital 
admission record, the Veteran was positive for prostate 
cancer.  This diagnosis had been confirmed on biopsy in 
December 1999, which confirmed adenocarcinoma on both the 
left and right side of the prostate.  He was subsequently 
afforded a radical prostatectomy in February 2000.  As both 
VA and private medical records confirm a diagnosis of 
prostate cancer, status post prostatectomy, this diagnosis is 
conceded by the Board.  Additionally, because prostate cancer 
is among the disabilities for which service connection is 
presumed if manifested in a Veteran with confirmed herbicide 
exposure, the award of service connection is therefore 
warranted.  

V. Service connection - Unspecified disability resulting 
from herbicide exposure

The Veteran seeks service connection for an unspecified 
disability resulting from herbicide exposure, and such a 
claim was denied by the RO within a May 2002 rating decision.  
Generally, service connection may only be granted for a 
current disability.  When a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim), Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability).  
Mere exposure to herbicides, or any other chemical agent, in 
and of itself, cannot form the basis of an award of service 
connection.  Id.  

However, at his August 2005 personal hearing and in other 
correspondence to the Board, the Veteran appeared to clarify 
his claim, suggesting he was claiming diabetes as a claimed 
residual of herbicide exposure.  Thus, his claim will be 
accepted as one for service connection for diabetes due to 
herbicide exposure.  

As noted above, service connection is presumed for certain 
disabilities which manifest in veterans with confirmed 
herbicide exposure in Vietnam or other locations where 
herbicides were known to be used.  During the pendency of 
this appeal, diabetes mellitus was added to the list of 
disabilities for which this presumption is granted.  See 66 
Fed. Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. 
§ 3.309(e)).  

Review of the record indicates the Veteran has a current 
diagnosis of diabetes confirmed on VA medical examination, 
and at other places within the medical record.  As the 
Veteran has both a confirmed diagnosis of diabetes, and a 
presumption of herbicide exposure during active military 
service, service connection for diabetes is therefore 
warranted.  

	(CONTINUED ON NEXT PAGE)






ORDER

The appeal of the issue of entitlement to service connection 
for a skin disorder is dismissed.  

The appeal of the issue of entitlement to service connection 
for hypertension, to include heart disease, is dismissed.  

Entitlement to service connection for unspecified urethritis, 
to include residuals of gonorrhea, is denied.  

Entitlement to service connection for residuals of prostate 
cancer, status post prostatectomy, is granted.  

Entitlement to service connection for diabetes mellitus is 
granted.  




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


